DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH OVERLAPPING AUXILIARY LINES IN NON-DISPLAY AREA SURROUNDING TRANSMISSION AREA”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second data line" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Also, in line 10, “anda” should read “and a”;
a second data line” and “and a”, respectively; and
Claims 2-16 are indefinite because they inherit the indefinite language of independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhan et al. (US 20190123066 A1; hereinafter, “Zhan”).
Regarding claims 1(as interpreted)-4 and 7-10:
	re claim 1(as interpreted), Zhan discloses a display device comprising:
	a substrate 201 (Fig. 2 and [0042]) including a transmission area 2024 (Fig. 2 and [0043]), a display area 203 (Fig. 2 and [0043]), and a first non-display area 2023 (Fig. 2 and [0043]), the display area 203 surrounding the transmission area 2024, and the first non-display area 2023 being between the transmission area 2024 and the display area 203;
i.e., another subpixel 206 in Fig. 2) arranged apart from each other in the display area 203 with the transmission area 2024 therebetween;
a first data line 511a (Figs. 5 and [0065]) extending in a first direction (vertical), arranged in the display area (i.e., arranged in the display area above 2024/2023 as viewed in Figs. 2 and 5), and connected to the second display element 206 (i.e., connected to a subpixel 206 in the display area above 2024/2023 as viewed in Figs. 2 and 5) ;
a first auxiliary line 51 (Fig. 5 and [0065]) arranged in the first non-display area 2023 and connecting the first data line 511a to a second data line 512a; and a plurality of patterns 205 (Fig. 2 and [0045]) arranged in surroundings of the auxiliary line 51 in the first non-display area 2023 and spaced apart from the first auxiliary line 51 (i.e., the auxiliary line 51 is in the first non-display area 2023, and the auxiliary line 51 I surrounded by patterns 205);
re claim 2, the display device of claim 1, wherein each of the plurality of patterns includes a conductive material (i.e., the patterns 205 are data lines that must be electrically conductive).
	re claim 3, the display device of claim 1,
wherein the first auxiliary line 51 (Fig. 5) includes a first portion (the vertical segment of “51” at the top of the rectangular box in Fig. 5), a second portion (the vertical segment of “51” at the bottom of the rectangular box in Fig. 5, and a third portion (the central curved segment of “51” within the rectangular box in Fig. 5), the first portion and the second portion being parallel to the first direction (vertical), and the third portion connecting the first portion to the second portion and extending along an edge of the transmission area 2024 (Fig. 5),

wherein the plurality of patterns 205 (Fig. 2) are arranged around the first portion and the second portion;
re claim 4, the display device of claim 3,
	wherein the first auxiliary line 51 is arranged on a different layer from a second auxiliary line 52 (Figs. 5-6) adjacent to the first auxiliary line 51, and wherein the third portion of the first auxiliary line 51 partially overlaps a third portion of the second auxiliary line 52 (see cross-section of “51” and “52” in Fig. 6);
	re claim 7, the display device of claim 1,
wherein the plurality of patterns 205 and the first auxiliary line 51 are arranged on the same layer 201 (i.e., substrate layer), and wherein the plurality of patterns 205 and the first auxiliary line 51 include the same material (e.g., metal);
re claim 8, the display device of claim 1,
wherein the first auxiliary line 51, the first data line 511a and the second data line 512a are formed as one body (Fig. 5, i.e., the lines 512a/51/511a are all connected to form a body);
re claim 9, initially, with respect to this claim, the first auxiliary line, the first data line and second data line (in claim 1) will be mapped to elements 52, 511b and 512b, respectively; and this re-mapping does not affect any other limitations of claim1; accordingly, Zhan discloses the display device of claim 1, 
wherein the first auxiliary line 52 (Fig. 5) is arranged on a layer different from a layer on which the first data line 511b and the second data line 512b are arranged, and wherein the first 
re claim 10, the display device of claim 9,
wherein the first auxiliary line 52 (Fig. 5) is arranged below the first data line 511b and the second data line 512b with an insulating layer therebetween (an insulator is inherently required between metal levels M1 and M2 in Fig. 6).
Therefore, Zhan anticipates claims 1-4 and 7-10

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan in view of Bei et al. (US 2019/0051670 A1; hereinafter, “Bei”).
Regarding claim 5:
	Zhan anticipates claim 4 but does not provide details of how the data lines 511a/512a are connected to the first auxiliary line 51.  However, Bei teaches, in a display device similar to that of Zhan, auxiliary line 1c (Fig. 7 and [0048]) includes a branch 11c (Fig. 7 and [0076]) extending from a connection (e.g., see the diamond-shaped via on “1c” in Fig. 7) between the first portion 1c and a third portion 13c (Fig. 7) and along an extending direction of the third portion.
	It would have been obvious to one of ordinary skill in the art to modify Zhan by incorporating a branch, as taught by Bei, because the modification would allow portions of the auxiliary lines to overlap by using vias, thus allowing more lines for a given non-display area.


Regarding claim 6:
	Bei discloses the branch 11c (Fig. 7) of the first auxiliary line overlaps a first portion 13a (Fig. 7) of the second auxiliary line 3a or a second portion thereof and extends along an edge of a transmission area 101 (Fig. 2 and [0032]).  Accordingly, this claim is rendered obvious by Zhang, modified by Bei.
	Regarding claim 11:
	Zhan anticipates claim 9 but does not discloses the first auxiliary line is arranged over the first data line and the second data line with an insulating layer therebetween.  However, Bei teaches, in in a display device similar to that of Zhan, an auxiliary line (e.g., 13b in Fig. 7) arranged over the first data line 12c  and the second data line 11c with an insulating layer (inherently) therebetween.  
	It would have been obvious to one of ordinary skill in the art to modify Zhan by incorporating an interconnection structure, as taught by Bei, because the modification would allow increase density for a given amount of area around the transmission area.

Regarding claim 17:
Zhan discloses a display device comprising:
	a substrate 201 (Fig. 2 and [0042]) including a transmission area 2024 (Fig. 2 and [0043]), a display area 203 (Fig. 2 and [0043]), and a first non-display area 2023 (Fig. 2 and [0043]), the display area 203 surrounding the transmission area 2024, and the first non-display area 2023 being between the transmission area 2024 and the display area 203;
i.e., another subpixel 206 in Fig. 2) arranged apart from each other in the display area 203 with the transmission area 2024 therebetween;
a first data line 511a (Figs. 5 and [0065]) extending in a first direction (vertical), arranged in the display area (i.e., arranged in the display area above 2024/2023 as viewed in Figs. 2 and 5), and connected to the first display element 206 (i.e., connected to a subpixel 206 in the display area above 2024/2023 as viewed in Figs. 2 and 5);
a second data line 512a (Fig. 5) extending in the first direction (vertical), arranged in the display area, and connected to (NOTE: the comma at this point should be deleted) the second display element 206 (i.e., connected to a subpixel 206 in the display area below 2024/2023 as viewed in Figs. 2 and 5);
a first auxiliary line 51 (Fig. 5 and [0065]) arranged in the first non-display area 2023 and connecting the first data line 511a to the second data line 512a,
wherein the first auxiliary line 51 (Fig. 5) includes a first portion (the vertical segment of “51” at the top of the rectangular box in Fig. 5), a second portion (the vertical segment of “51” at the bottom of the rectangular box in Fig. 5, a third portion (the central curved segment of “51” within the rectangular box in Fig. 5), 
Zhan does not provide details of how the data lines 511a/512a are connected to the first auxiliary line 51; accordingly, Zhan does not disclose a first branch and the first branch 
Bei teaches, in a display device similar to that of Zhan, auxiliary line 1c (Fig. 7 and [0048]) includes a branch 11c (Fig. 7 and [0076]) extending from a connection (e.g., see the diamond-shaped via on “1c” in Fig. 7) between the first portion 1c and a third portion 13c (Fig. 7) and along an extending direction of the third portion.
	It would have been obvious to one of ordinary skill in the art to modify Zhan by incorporating a branch, as taught by Bei, because the modification would allow portions of the auxiliary lines to overlap by using vias, thus allowing more lines for a given non-display area.

	Regarding claims 18-20:
re claim 18, Zhan further discloses the first auxiliary line 51 is arranged on a different layer from a second auxiliary line 52 (Figs. 5-6) adjacent to the first auxiliary line 51, and wherein the third portion of the first auxiliary line 51 partially overlaps a third portion of the second auxiliary line 52 (see cross-section of “51” and “52” in Fig. 6);
re claim 19, Bei discloses the branch 11c (Fig. 7) of the first auxiliary line overlaps a first portion 13a (Fig. 7) of the second auxiliary line 3a or a second portion thereof and extends along a edge of a transmission area 101 (Fig. 2 and [0032]), wherein the portion of the second auxiliary line connects the first portion thereof to the second portion thereof (i.e., the auxiliary line routes the data lines around the transmission area 2023 (Fig. 5), and Bei teaches a branch 11c used to connect an auxiliary line that routes around a transmission area similar to that of Zhan; accordingly, the branch structure currently claimed is rendered obvious by Bei). Accordingly, this claim is rendered obvious by Zhang, modified by Bei.
 	re claim 20, Bei discloses (in Fig. 7) a second branch (11a, 11b, or 11c) extending from a portion (diamond-shaped via) where a second portion (vertical, lower portion as view in Fig. 7) is connected to the third portion (the diagonal portion in Fig. 7) along a second extending direction (diagonal direction), different from the first extending direction (vertical), of the third portion.
	Therefore, Zhang (modified as taught by Bei) renders obvious claims 18-19.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan in view of Choi et al. (US 2017/0162637 A1; hereinafter, “Choi”).
Regarding claim 12:
	Zhan anticipates claim 1 but does not provide details of the display elements 206 (i.e., subpixels); however, Choi is cited to show a common structure of subpixels would include the limitations currently recited.
	Choi shows, in a display device similar to that of Zhan,  a display element typically includes a first electrode 121 (Fig. 6 and [0095]), a second electrode 123 [0095], and an emissions layer 122 [0095],  wherein the second electrode 123 is spaced apart from the first electrode 121, and wherein the emission layer 122 is interposed between the first electrode and the second electrode (Fig. 6).
	It would have been obvious to one of ordinary skill in the art to specifically incorporate display elements, such as that shown by Choi, into Zhan because such display elements are commonly used and typical in the relevant art.


Regarding claims 13-16:
	re claim 13, Choi further discloses a first thin film transistor T1 (Fig. 7) connected to the first electrode 121 of a first display element (note a typical display comprises numerous display elements/sub-pixels arranged in a matrix); and a second thin film transistor (another T1 for another sub-pixel) connected to the first electrode of the second display element; 
	re claim 14, Choi further discloses first auxiliary line DLj+1 (Fig. 6) and a gate electrode G1 of the first thin film transistor T1 are arranged on the same layer (substrate layer 100), and includes the same material (i.e., they both require a conductive material);
	re claim 15, Choi further discloses an electrode layer C2 (Fig. 6) overlapping a gate electrode G1 of the first thin film transistor T1 and is arranged over the gate electrode G1, and wherein the first auxiliary line DLj+1 and the electrode layer C2 are arranged on the same layer (substrate layer 100) and includes the same material (i.e., they both require a conductive material); and
	re claim 16, Choi further discloses a connection electrode D1 (Fig. 6) electrically connected to a semiconductor layer A1 (Fig. 6 and [0108]) of the first thin film transistor T1 and arranged below the first electrode 121 of the first display element,
wherein an insulating layer 108 (Fig. 6) is interposed between the connection electrode D1 and the first electrode 121 of the first display element, and
wherein the first auxiliary line DLj+1 and the connection electrode D1 are arranged on the same layer (substrate layer 100) and includes the same material (i.e., they both require a conductive material).
Therefore, claims 13-16 are rendered obvious by Zhang in view of Choi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose data lines and/or auxiliary lines around a transmission area of a display device have similarities to those of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892